internal_revenue_service date number release date cc pa cbs br2 postn-157381-01 ulic memorandum for associate area_counsel small_business self-employed cc sb rch from lawrence h schattner chief branch collection bankruptcy summonses subject abatement of liabilities after corporate chapter this chief_counsel_advice responds to your request for our comments on a matter arising from a memorandum issued by our office on date the memorandum entitled default of chapter plan -- your request for our comments addresses the service’s remedies when a corporate taxpayer defaults on a chapter plan and it concludes that upon a substantial default the service is entitled to employ its customary administrative remedies to collect the amount still due under the plan as a follow-up to the october memorandum you have asked whether upon a substantial default the assessments of the tax_liabilities which were discharged upon confirmation of the chapter plan and which were not provided for in the plan should be abated by the service pursuant to sec_6404 in order to facilitate the service’s ability to collect the amounts which were provided for the plan this chief_counsel_advice should not be cited as precedent issue where a corporate taxpayer has substantially defaulted on making payments under a confirmed chapter plan and assuming that the service is entitled to collect the amount still due under the plan should the assessments of the tax_liabilities discharged by the confirmation and not provided for by the plan be abated pursuant to sec_6404 to assist the service in collecting the liabilities provided for by the plan conclusion assessments of those tax_liabilities discharged and not provided for by the plan may be abated pursuant to sec_6404 if the commissioner has adopted uniform rules for making sec_6404 determinations regarding such discharged liabilities as chief_counsel notice cc-2001-014 reflects sec_6404 was intended to be employed in this type of situation and abating the assessments at issue pursuant to sec_6404 poses little risk for the service as the abatement can always be reversed if necessary moreover abating assessments of discharged liabilities which are not provided for by the plan will facilitate the service’s collection of those liabilities which are provided for in the defaulted plan as doing so will clarify which liabilities are still subject_to collection after discharge and default background in our date memorandum we addressed whether a corporate taxpayer’s default in making payments under a confirmed chapter plan entitled the service to collect the amount in default or the entire amount still due under the plan we concluded that the service would be entitled to collect the entire amount still due if the default on the taxpayer’s part were substantial where the debtor has ceased making any plan payments after we issued that memorandum you asked us whether in a substantial default situation the service should abate the assessments of the discharged liabilities not provided for by the plan to enable service personnel to proceed with collection of the liabilities provided for by the defaulted plan without potentially being hampered by confusion over what liabilities are in fact collectible post-discharge in posing this question you pointed out that a memorandum issued by this branch on date reflects that assessments of discharged liabilities should not be abated because abating the assessments could preclude the service from collecting these liabilities if events transpire which alter the potential of achieving collection on these liabilities you now suggest that the service could abate the assessments of these liabilities pursuant to sec_6404 since as suggested by a recent chief_counsel notice doing so would not result in any irreversible consequences vis-a-vis collection potential on the liabilities for which assessments were abated law and analysis sec_6404 provides c small tax balances - the secretary is authorized to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof if the secretary determines under uniform rules prescribed by the secretary that the administration and collection costs involved would not warrant collection of the amount due chief_counsel notice cc-2001-014 issued on date discusses the issue of abating pursuant to sec_6404 assessments of tax_liabilities discharged in bankruptcy as the notice reflects abatements made pursuant to this specific subsection of sec_6404 neither invalidate otherwise proper assessments nor extinguish otherwise valid liabilities they merely amend the service’s internal records specifically the notice states that such abatements are used by service employees to reflect judgments that accounts are not currently collectible contrasting sec_6404 abatements with those made pursuant to sec_6404 which applies where an assessment is improper at the outset the notice states unlike a determination under sec_6404 a determination under sec_6404 has nothing to do with the merits of the taxpayer’s liability or with the merits of the assessment a sec_6404 determination is a collection determination not a determination that the assessment is in any way improper or that the taxpayer owes no tax perhaps most significantly the notice goes on to point out that no legal or policy considerations preclude the service from taking collection action against a liability for which the assessment has been abated pursuant to sec_6404 assuming that the assessment is reinstated and that such action is taken before the limitations_period for collection established by sec_6502 has run if collection should become feasible and if the limitations_period is still open the service may again choose to reflect the subject liability on its books by simply reversing the sec_6404 abatement it is not necessary to make a new assessment because the prior assessment was never improper in sum chief_counsel notice cc-2001-014 makes clear that sec_6404 abatements may be made in a situation where tax_liabilities have been discharged through bankruptcy regardless of whether the plan is ever fully executed as this type of abatements is readily reversible without legal or policy repercussions if reversal is later deemed necessary however such abatements should only be made pursuant to uniform rules prescribed by the commissioner for handling discharged liabilities in chapter cases the commissioner has set forth rules and procedures for adjusting discharged liabilities in chapter cases in irm bankruptcy handbook section and any adjustment or abatement made should be consistent with the procedures set forth therein abating assessments of discharged liabilities which are not provided for by a plan facilitates the service’s ability to collect those liabilities which are provided by the plan and eliminates confusion in a post-discharge post-default situation regarding what liabilities are and are not collectible for all these reasons we retract the memorandum issued date to the extent that it reflects that abatements should not be made upon discharge thus our current position is that where a corporate taxpayer has substantially defaulted on a chapter plan and the service intends to take collection action on those liabilities provided for by the plan the service may first abate the assessments of those liabilities which are not provided for by the plan and which have been discharged as of confirmation pursuant to sec_6404 and uniform rules adopted by the commissioner note this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse affect on privileges such as the attorney-client_privilege if disclosure becomes necessary please contact this office for our views
